OpiNion by
Judge Cofer:
The receiver had no right to apply the rent or any part of it to repairing the premises in his possession, without first obtaining the direction of the court, and his agreement with Vandergriff to allow the cost of repairs to be set off against the rent or to credit it on the rent bonds was unauthorized, and the receiver should not be made liable for the rent unless it shall be lost in consequence of the delay in collecting it produced by his unauthorized act. But as the judgment on the rule would be a bar to future proceedings against him in case such proceedings should become necessary the judgment is reversed and the cause remanded with directions to dismiss the rule without prejudice.